     Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 1 of 12



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




      PLAINTIFF’S NOTICE OF OUTSTANDING DISCOVERY REQUESTS




                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    Attorneys for Plaintiff Aaron Rich
          Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 2 of 12



         Pursuant to the Court’s March 20, 2020, Order, Plaintiff Aaron Rich respectfully submits

the following list of outstanding discovery requests to be pursued, including by filing motions if

necessary, after the stay lifts.1

I.       OUTSTANDING DEPOSITIONS2

         The Court granted Plaintiff permission to take ten depositions.3 To date, Plaintiff has

completed three depositions: (1) Thomas Schoenberger; (2) Rod Wheeler; and (3) Ellen Ratner.

As discussed below, when the stay lifts, Plaintiff intends to complete two currently open

depositions—(4) Defendant Couch and (5) Larry Johnson—and take three depositions that have

been noticed and served—(6) Defendant Butowsky, (7) Malia Zimmerman, and (8) Adam

Housley. Whether and how Plaintiff uses his remaining two depositions will depend on Court

rulings with respect to other discovery.

         A.     Deposition #4: Defendant Matthew Couch (Currently Held Open)

         Plaintiff began taking Defendant Couch’s deposition on December 13, 2019. During the

course of the deposition, Defendants’ counsel improperly instructed Defendant Couch not to

answer questions. On January 24, 2020, the Court granted Plaintiff’s motion to require Defendant

Couch to enter into a stipulation as to certain matters or to sit for a second deposition at his own




1
  See Dkt. 169 (instructing the parties to “submit a list of all outstanding document requests,
document subpoenas, or deposition subpoenas (‘discovery requests’) that includes the “rationale
for each discovery request” and “why the request should be honored after the close of discovery,
when the stay is lifted.” (emphasis in original)). Plaintiff understands that the Court is not requiring
any of the parties to provide notice to the Court or to the parties about past or future efforts to
engage in voluntary discovery, including attempting to secure affidavits.
2
 Plaintiff understands that this Order excludes expert witnesses and respectfully requests that the
Court issue a scheduling order for purposes of expert discovery as soon as possible, to close shortly
after the stay is lifted. See Dkt. 80 (scheduling order closing expert discovery on March 2, 2020).
3
    See 11/1/2019 Min. Order.

                                                       1
           Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 3 of 12



expense.4 Defendant Couch elected to sit for a deposition. After the parties initially agreed that

Defendant Couch would sit for his deposition on March 13, 2020, Defendants’ counsel informed

Plaintiff’s counsel that Defendant Couch would not appear for the deposition on that date after all,

and the deposition has not been rescheduled in light of COVID-19 concerns. Plaintiff intends to

complete Defendant Couch’s Court-ordered deposition when the stay lifts. Plaintiff respectfully

requests that the Court expressly order Defendant Couch to answer all questions about his sources

so as to avoid the need for further motions practice, especially in light of the ongoing attempts by

counsel for Defendants to shut down questioning based on improper legal instructions.

          B.     Deposition #5: Larry Johnson (Currently Held Open)

          Larry Johnson was listed on Defendant Butowsky’s initial disclosures as a witness with

“knowledge of his investigation of Seth Rich’s murder and communications with Mr. Butowsky

regarding the same.” Dkt. 83. Mr. Johnson has written a number of articles about the leak of DNC

documents, on which Defendant Butowsky has relied. Plaintiff began deposing Mr. Johnson in

Florida on March 4, 2020; however, Defendants’ counsel—who also represents Mr. Johnson—

improperly instructed Mr. Johnson not to answer a wide range of questions, thereby requiring

Plaintiff’s counsel to hold the deposition open and seek assistance from the Court. Plaintiff has

filed a motion requiring Mr. Johnson to reappear at a deposition at his counsel’s expense.5 Subject

to the Court’s resolution of that motion, Plaintiff intends to complete its deposition of Mr. Johnson

when the stay lifts.




4
    See Dkt. 133; Dkt. 151; see also Dkt. 162.
5
    Dkt. 171 (public); Dkt. 172 (sealed).

                                                     2
          Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 4 of 12



         C.         Deposition # 6: Defendant Edward Butowsky (Noticed and Served)

         Plaintiff’s counsel have noticed Defendant Butowsky’s deposition multiple times.6

However, Defendant Butowsky has refused to sit for a deposition in light of his medical condition.

On February 5, the Court ruled that Defendant Butowsky’s deposition could be taken outside the

discovery period should Defendant Butowsky be unable to sit for his deposition earlier.7

Therefore, Plaintiff intends to take Defendant Butowsky’s deposition as soon as practicable after

the stay lifts.

         D.         Deposition #7: Malia Zimmerman (Noticed and Served)

         Ms. Zimmerman is the Fox News reporter with whom Defendant Butowsky worked to

publish a May 2017 article alleging that Seth Rich was the source of the leaked DNC emails. Ms.

Zimmerman’s counsel accepted Plaintiff’s deposition subpoena on January 7, 2020, and

subsequently filed a motion for a protective order,8 which the Court denied on March 25, 2020.9

Consistent with that ruling, Plaintiff intends to depose Ms. Zimmerman as soon as practicable after

the stay lifts.

         E.         Deposition #8: Adam Housley (Noticed and Served)

         Mr. Housley is a former Fox News editor who worked with Ms. Zimmerman and

Defendant Butowsky to publish the May 2017 Fox News article claiming that Seth Rich was the

source of the leaked DNC emails. Plaintiff served Mr. Housley with a subpoena for his deposition,

which was scheduled for January 28, 2020 but was held in abeyance pending the Court’s ruling on



6
 On November 12, 2019, Plaintiff’s counsel noticed the deposition for January 16, 2020. On
February 27, 2020, Plaintiff’s counsel noticed the deposition for March 26, 2020.
7
    See Dkt. 151.
8
    See Dkt. 114.
9
    See 3/25/2020 Minute Order.

                                                    3
         Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 5 of 12



Fox News’ motion for a protective order, which the Court entered on March 25. Therefore,

Plaintiff intends to take Mr. Housley’s deposition as soon as practicable after the stay lifts.

       F.      Depositions #9, #10: TBD Based on Court Rulings/Defendants’ Discovery

       Plaintiff hereby requests permission to notice and serve additional depositions depending

on whom Defendants depose and on whether Defendant Couch intends to rely on certain purported

“sources” in his case.

       First, Defendants have stated their intention to depose Detective Joseph Della Camera,

Cassandra Fairbanks, and Seymour Hersh, but Defendants have failed to serve and schedule

the depositions of Det. Della Camera and Ms. Fairbanks, and served Mr. Hersh on March 12, 2020

(the night before the date of the scheduled deposition). Plaintiff’s counsel understands that at least

some of those potential witnesses would move to quash a deposition subpoena. If the Court

permits Defendants to serve subpoenas for any of those depositions, Plaintiff respectfully requests

that the Court set a briefing schedule that allows for a prompt resolution of any motions to quash

and affords Plaintiff the right to cross-notice any depositions that are permitted to take place.

Affording Plaintiff with that right is essential to avoid prejudicing Plaintiff for Defendants’

decision to delay until the close of discovery to pursue these depositions, any of which could have

been pursued many months ago.

       Second, and depending upon the first request, Plaintiff requests permission to notice and

serve a deposition subpoena on Margaret Kunstler, on whom Defendant Butowsky has indicated

an intent to rely for his statements accusing Plaintiff of receiving money from WikiLeaks. See

Dkt. 116-8. Plaintiff understands that Defendants may seek permission to depose Ms. Kunstler,

and if so, Plaintiff seeks permission to cross-notice that deposition as well.




                                                      4
           Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 6 of 12



          Third, if Defendant Couch intends to rely on “Source Two” in his case, then Plaintiff

respectfully requests the Court order him to release “Source Two’s” name and grant Plaintiff

permission to take “Source Two’s” deposition. “Source Two” is the source who appeared in a

video interview conducted by Defendant Couch and others in Baltimore, Maryland, and was the

subject of this Court’s March 4, 2020 Order.10 Plaintiff has attempted in good faith to resolve the

issues related to “Source Two” with Defendant Couch, but Defendant Couch has refused to commit

to whether he intends to rely on “Source Two” for any claim or defense in this matter. The Court

should force Defendant Couch to take a position on whether he will rely on “Source Two” for any

defense or other claim in this litigation and, if so, Plaintiff should be entitled to depose the

individual.

II.       OUTSTANDING DOCUMENT REQUESTS TO DEFENDANTS

          A.        Outstanding Requests To Defendant Butowsky

          Plaintiff has served five sets of Requests for Production (RFPs) on Defendant Butowsky.11

After Defendant Butowsky refused to produce documents, Plaintiff filed a motion to compel him

to do so,12 and the Court granted that motion on July 31, 2019.13 After Defendant Butowsky

refused to comply with the Court’s order, Plaintiff filed a motion to enforce the order and to obtain

sanctions against Defendant Butowsky,14 and that motion remains pending. During the week of

March 16, 2020, Defendant Butowsky finally produced documents and a 62-page privilege log.


10
     Dkt. 162.
11
  Plaintiff served on Defendant Butowsky: a first set of RFPs on April 22, 2019; a second set of
RFPs on November 1, 2019; a third set of RFPs on November 13, 2019; a fourth set of RFPs on
February 28, 2020; and a fifth set on March 27, 2020.
12
     See Dkt. 63.
13
     See Dkt. 75.
14
     See Dkt. 93.

                                                     5
           Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 7 of 12



Plainitiff’s counsel has begun a review of those documents. Plaintiff has yet to receive Defendant

Couch’s responses to the fourth and fifth sets of RFPs. Plaintiff respectfully reserves his right to

file additional motions or bring to the Court’s attention any issues that remain unresolved with

respect to Defendant Butowsky’s document productions.

          B.        Outstanding Document Requests to Defendant Couch

          Plaintiff has served four sets of RFPs on Defendant Couch.15 One motion currently is

pending before the Court with respect to the first and second RFPs—Plaintiff’s motion to compel

Defendant Couch to produce certain Flock documents.16 Plaintiff has yet to receive Defendant

Couch’s responses to the third and fourth sets of RFPs.

          C.        Outstanding Document Requests to America First Media

          Plaintiff has served one set of RFPs on Defendant AFM.17 After Defendant AFM refused

to produce documents, Plaintiff filed a motion to compel it to do so,18 and the Court granted that

motion on July 31, 2019.19 Nonetheless, to date, aside from producing its articles of incorporation,

AFM still has refused to produce documents.

III.      OUTSTANDING DOCUMENT SUBPOENAS TO THIRD-PARTIES20

          Plaintiff has served third-party subpoenas and does not anticipate needing to serve any new

document subpoena requests, but respectfully reserves the right to file motions as necessary


15
  Plaintiff served on Defendant Couch: a first set of RFPs on April 23, 2019; a second set of RFPs
on November 1, 2019; a third set of RFPs on February 28, 2020; and a fourth set of RFPs on March
27, 2020.
16
     See Dkt. 160 (motion), 166 (opposition), 168 (reply).
17
     Plaintiff served on Defendant AFM a first set of RFPs on April 23, 2019.
18
     See Dkt. 71.
19
     See Dkt. 75; 11/4/2019 Minute Order.
20
  Plaintiff respectfully reserves the right to seek to subpoena third-party individuals whom the
Court grants the Defendants permission to subpoena.

                                                      6
           Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 8 of 12



pending the following outstanding third-party document subpoenas:

         A. Larry Johnson (Noticed and Served)

         Plaintiff served a document subpoena on Mr. Johnson on October 23, 2019, and has spent

the months since attempting to confer with him, and then with Mr. Quainton, on the deficiencies

in that production. Given the ongoing difficulties in securing Mr. Johnson’s cooperation, including

as discussed infra, Plaintiff respectfully requests the Court’s permission to use the stay period to

meet-and-confer about these issues and, if unsuccessful, to file related motions practice if

necessary.

         B. Fox News and Related Third Parties (Noticed and Served)

         During the pendency of Fox’s Motion to Quash the Deposition of Ms. Zimmerman, a

number of document-related disputes have been put on hold with counsel for Fox News, Ms.

Zimmerman, and Mr. Housley. In particular, Fox News, Ms. Zimmerman, and Mr. Housley have

all asserted the reporter’s shield in refusing to produce documents requested by the subpoenas

Plaintiff has issued to each of them. In light of the Court’s recent order with respect to Fox News

and Ms. Zimmerman’s motion for a protective order, their objections to these subpoenas are likely

no longer tenable. As such Plaintiff respectfully requests the Court’s permission to use the stay

period to meet-and-confer about these issues and, if unsuccessful, to file related motions practice

if necessary.

         C. WikiLeaks (Noticed and Served)

         The Court permitted Plaintiff to serve a subpoena on WikiLeaks via Twitter on January 24,

2020.21 Plaintiff attempted to meet and confer with counsel for WikiLeaks in order to avoid doing

so, but when such efforts were unsuccessful served WikiLeaks via Twitter on March 13, 2020.


21
     Dkt. 133.

                                                     7
           Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 9 of 12



Plaintiff respectfully requests the Court’s permission to use the stay period to meet-and-confer

about these issues and, if unsuccessful, to file related motions practice if necessary.

          D. Defendants’ Third-Party Service Providers (If Necessary)

          In his RFPs, Plaintiff has requested Defendants Butowsky and Couch to produce

responsive records from their cloud-based social media accounts and their mobile phone records.22

Plaintiff has raised Defendants’ refusal to produce responsive materials, including from cloud-

based accounts, in various motions to compel, as well as in deficiency letters to the Defendants

dating back to last year.23 Even this week, Plaintiff has continued to meet and confer with counsel

for the Defendants on the deficiencies of their productions, including with respect to those

materials stored on cloud-based accounts.

          On the other hand, in response to Defendants’ fishing expeditions into his own and his

brother’s cloud-based accounts and phone records, Plaintiff has already produced, and will

continue to provide supplementary productions that include, materials from a wide range of third-

party providers, including but not limited to: Dropbox, Ebay, Signal, Proton Mail, Verizon, and

various Gmail accounts (including those about which Defendant Butowsky is now issuing

subpoenas to third-party service providers). In spite of Plaintiff’s broad production of materials,

and his good-faith search and production efforts (at great expense) to respond to unreasonably

broad and burdensome discovery requests—and without even attempting to litigate any issues with

this Court—Defendant Butowsky has devoted a substantial amount of his third-party discovery on

subpoenaing third-party providers for content belonging to Plaintiff and/or his brother. Most

recently, on March 26, 2020, Defendant Butowsky noticed his intent to serve subpoenas on


22
     See, e.g., Dkt 63-1; Dkt. 71-1.
23
   See, e.g., Dkt. 93; Dkt. 160; Dkt. 71-5 at 8-9 (deficiency letter to Defendant Couch); Dkt. 93-4
at 37 (deficiency letter to Defendant Butowsky).

                                                      8
        Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 10 of 12



Google, eBay, AT&T and Verizon for inter alia “Any and all . . . account information,” “records

of any deletions” and “telephone and text messages” relating to accounts of Plaintiff and/or his

brother.24

       Plaintiff has just received these subpoenas and does not yet understand whether the

subpoenas are consistent with the Stored Communications Act or other federal statutes, including

because Defendant Buotwsky already has access (from Plaintiff) to the records he now seeks to

obtain from a third-party service provider. In any event, if this Court permits Defendant Butowsky

to serve subpoenas on third-party content providers for information belonging to Plaintiff and/or

his brother, then Plaintiff requests the Court grant Plaintiff permission to serve identical

subpoenas on the third-party service providers belonging to Defendants Butowsky and

Couch, including but not limited to, the third-party service providers for the

communications accounts that Defendants hold with Twitter, Google, Proton Mail, Sprint,

Verizon, Facebook, and Periscope.

       E. Chapwood Capital Investment Management (Chapwood) (Noticed and Served)

       Plaintiff served a subpoena on Chapwood, Defendant Butowsky’s company, on June 19,

2019. After months of unsuccessful attempts to secure compliance, Plaintiff filed a motion to

compel in the United States District Court For The Northern District of Texas on November 12,

2019. See Rich v. Chapwood Capital Investment Management, 19-mc-00092 (N.D. Tex. Nov. 12,

2019). That motion remains ready for that Court’s resolution and Plaintiff respectfully requests

this Court’s permission to continue to litigate that subpoena as necessary.




24
  Defendant Butowsky’s latest notice follows additional notices of intent to subpoena Google
(multiple), AOL, eBay, and Reddit.

                                                     9
       Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 11 of 12



Dated: March 27, 2020
                                     /s/ _Michael J. Gottlieb _______________
                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006
                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                     mgottlieb@willkie.com

                                     JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                     MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                     BOIES SCHILLER FLEXNER LLP
                                     1401 New York Ave NW, Washington DC 20005
                                     Tel: (202) 237-2727 / Fax: (202) 237-6131
                                     jriley@bsfllp.com
                                     mgovernski@bsfllp.com

                                     Attorneys for Plaintiff Aaron Rich




                                        10
       Case 1:18-cv-00681-RJL Document 173 Filed 03/27/20 Page 12 of 12



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on March 27, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.



Dated: March 27, 2020

                                         /s/ Meryl C. Governski
                                         MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                         BOIES SCHILLER FLEXNER LLP
                                         1401 New York Ave NW, Washington DC 20005
                                         Tel: (202) 237-2727 / Fax: (202) 237-6131
                                         jriley@bsfllp.com
                                         mgovernski@bsfllp.com
